                        IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MISSOURI
                                  WESTERN DIVISION

LORI WURZER,                                           )
                                                       )
                       Plaintiff,                      )
                                                       )
v.                                                     )      Case No. 18-0866-CV-W--SRB
                                                       )
NEW YORK LIFE INSURANCE COMPANY,                       )
                                                       )
                       Defendant.                      )

                                              ORDER

       Before the Court is Plaintiff’s Motion to Dismiss Defendant’s Counterclaim for

Declaratory Judgment for Failure to State a Claim. (Doc. #14). Plaintiff argues Defendant’s

counterclaim should be dismissed for failure to state a claim because the counterclaim is simply

a reassertion of Defendant’s affirmative defenses to Plaintiff’s claims, and “[d]eclaratory relief is

not to be invoked where an adequate remedy already exists.” (Doc. #14, p. 3) (citing Preferred

Physicians Mut. Management Group, Inc. v. Preferred Physicians Mut. Risk Retention Group,

916 S.W.2d 821, 824 (Mo. App. W.D. 1995)). Defendant argues its counterclaim asks the Court

to rule on the validity of a contract separate from the contracts that provide the basis for

Plaintiff’s claims set forth in her Petition. Defendant identifies the contract underlying its

counterclaim as “Certificate No. A8690759,” while Plaintiff identifies the contracts underlying

her claims as “Policy No. AA-66, Certificate No. A8262319” and an insurance rider to that

policy. (Doc. #17, p. 1; Doc. #1-1, pp. 2–3). Accordingly, Defendant’s affirmative defenses do

not provide Defendant an adequate remedy as to “Certificate No. A8690759,” and Defendant’s

counterclaim “state[s] a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009); McCaffree Fin. Corp. v. Principal Life Ins. Co., 811 F.3d 998, 1002 (8th Cir.
2016) (internal quotations and citations omitted). Plaintiff’s Motion to Dismiss Defendant’s

Counterclaim for Declaratory Judgment for Failure to State a Claim (Doc. #14) is DENIED.


       IT IS SO ORDERED.



                                                    /s/ Stephen R. Bough
                                                    STEPHEN R. BOUGH
                                                    UNITED STATES DISTRICT JUDGE

Dated: January 3, 2019




                                               2
